United States Court of Appeals
    for the Federal Circuit
                 ______________________

                    February 9. 2012
                       ERRATA
                 ______________________

2011-1182, -1183, -1184, -1185, -1186, -1187, -1188, -1189,
                          -1190

     ASTRAZENECA PHARMACEUTICALS LP,
 ASTRAZENECA AB, IPR PHARMACEUTICALS INC.,
and THE BRIGHAM AND WOMEN’S HOSPITAL, INC.,

                  Plaintiffs-Appellants,
                             v.

                    APOTEX CORP.,

                   Defendant-Appellee,

                           and

           AUROBINDO PHARMA LIMITED,

                   Defendant-Appellee,

                           and

          COBALT PHARMACEUTICALS INC.
          and COBALT LABORATORIES INC.,

                  Defendants-Appellees,

                           and

          GLENMARK GENERICS INC. USA,

                   Defendant-Appellee,

                           and
          MYLAN PHARMACEUTICALS INC.,

                   Defendant-Appellee,

                           and

            PAR PHARMACEUTICALS, INC.,

                   Defendant-Appellee,

                           and

    SUN PHARMACEUTICAL INDUSTRIES, LTD.,

                   Defendant-Appellee,

                           and

        TEVA PHARMACEUTICALS USA, INC.,

                   Defendant-Appellee,

                           and

           TORRENT PHARMA INC. and
        TORRENT PHARMACEUTICALS LTD.,

                      Defendants.
                 ______________________

                Decided: February 24, 2012
                  Precedential Opinion
                 ______________________

Please make the following change:

Page 3, correction of

Shane A. Brunner, Mechant & Gould, P.C. of Madison,
Wisconsin, argued for defendant-appellee “Aurobindo
Pharma Limited”

H. Ketto Sabharwal to “H. Keeto Sabharwal”